DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/21 has been considered by the examiner.


Response to Amendment
The applicant has amended the following: 
		Claims: 1-4 have been amended. 
		Claims: 5-6 have been added.

	EXAMINER’S NOTE:
	The applicant’s current amendments filed on 07/31/21 has overcome the previous objections indicated on the office action filed on 04/14/21 and as such, the examiner withdraws said objections.


Response to Arguments
Applicant’s arguments filed 07/31/21 with regards to claims 1 and 3 have been fully considered but they are not persuasive.    



Applicant’s arguments with respect to claim(s) 2 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

APPLICANT’S ARGUMENTS:
The applicant argues that S2-177739 and S2-177673 do not form the basis for a valid rejection of either of claims because neither S2-177739 nor S2-177673 teaches maintaining in a storage unit the packet data network PDN type of a PDN connection in an evolved packet system EPS after a handover form the EPS to a 5GS … S2-177673 relates only to “moving to EPS” and “the transfer to EPS” and does not relate to the recited handover from an EPS to a 5GS and relates to maintaining information about the PDU session type used in the 5GS after moving to an EPS.  Although not disclosed in S2-177673, the examiner concludes that the PDU session type is maintained after handover to the EPS “to ensure that the appropriate PDU session type will be used if the UE transfers to 5GS (i.e. indicates obviousness of a handover from EPS to 5GS)” and the examiner’s conclusion is improper for two reasons.  First, S2-177673 does not teach or suggest for maintaining the PDU session type after handover to the EPS and this teaching originates from the examiner and second, the examiner finds that this undisclosed motivation for maintaining a PDU session type after handover to an EPS indicates obviousness of a handover from EPS to 5GS but S2-177673 does not suggest any motivation for maintaining a PDU session type moreover, S2-177673 does not in 

EXAMINERS RESPONSE:
The examiner respectfully disagrees.  The combination of the teachings of S2-177739 in view of S2-177673 together as a whole does disclose the applicant’s argued limitations of “maintaining in a storage unit the packet data network PDN type of a PDN connection in an evolved packet system EPS after a handover form the EPS to a 5GS” as will be apparent in the following explanations provided below. 

To begin with, contrary to the applicant’s arguments, S2-177673 does disclose a handover from an EPS to a 5GS as well as utilizing maintained information from the transfer to EPS when transferring from EPS to a 5GS and the motivation for performing the maintaining functionality as can be seen from the highlighted portions of S2-177673, Lines 8-9 & Lines 16-17 & Lines 29-Page 2, Lines 1-2 seen below:



    PNG
    media_image1.png
    733
    1403
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    897
    1461
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    558
    1366
    media_image3.png
    Greyscale

As can be seen from the highlighted portions of S2-177673 seen above, S2-177673, Page 1, Lines 8-9 discloses this contribution proposes how to handle Ethernet and unstructured PDU session types when moving to EPS in interworking scenarios and S2-177673, Page 1, Lines 16-17 discloses in order to interwork with EPC, the UE that supports both 5GC and EPC NAS can operate in single registration mode or dual registration mode and S2-177673, Page 1, Lines 29-Page 2, Lines 1-2 discloses after the transfer to EPS (i.e. indicates obviousness of a handover from 5GS to EPS), the UE and the SMF shall maintain information about the PDU session type used in 5GS such as information indicating that the PDN connection with “non-IP” PDN type corresponds to PDU session type Ethernet or unstructured respectively and this is done to ensure that the appropriate PDU session type will be used if the UE transfers to 5GS (i.e. indicates obviousness of a handover from EPS to 5GS) which clearly indicates to one of ordinary skill in the art that the interworking process is between the 5GS and EPS and one of ordinary skill in the art could reasonably conclude that the UE initially starts from the 5GS and performs a handover to transfer to EPS and at which point the PDN type is maintained to be utilized for when the UE transfers back to the 5GS to 

Furthermore, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
 The current rejection is an obviousness type rejection based on the combination of the references together as a whole wherein the invention of S2-177739 is modified by the teachings of S2-177673 in order to result in a combination that as a whole would read on the claimed invention.   As indicated above, the test for obviousness does not require the secondary reference to suggest each and every element of the claimed invention but rather what the combined teachings of the primary reference and secondary reference suggest to one of ordinary skill in the art and furthermore, the modification is not intended to utilize each and every element of the secondary reference in combination with the primary reference but only the relevant elements of the secondary reference is utilized that suggests obviousness of the combination with the primary reference to one of ordinary skill in the art and as such S2-177673 does not need to teach each and every element of the claimed invention but rather only needs to teach the missing aspects of S2-177739 as would have been obvious to one of ordinary skill in the art.
In this instance, S2-177739 already discloses the maintaining of PDN type information as well as a handover from an EPS to a 5GS as can be seen in the highlighted portion of S2-177739, Page 8, Fig. 4.11.2.2.3-1 & Lines 10-13 seen below:

    PNG
    media_image4.png
    792
    699
    media_image4.png
    Greyscale


As can be seen from the highlighted portions of S2-177739 seen above, S2-177739, Page 8, Lines 10-13 discloses in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in the UE to PDU session type Ethernet, the PDU session type in 5GS in the UE’s SM context shall be set to Ethernet and in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in UE to PDU Session type Unstructured, the PDU session type in 5GS in the UE’s SM context shall be set to Unstructured (i.e. indicates obviousness of a storage unit storing UE’s context and local association information) which shows a handover from EPS to 5GS and further indicates to one of ordinary skill in the art to recognize and find obvious that a storage unit has to be present in the UE in order for the UE to maintain and associate the PDN Type and the only missing aspect of the S2-177739 is the portion where the PDN type is maintained after a handover and as already indicated in the detailed explanation provided above, S2-177673, Lines 8-9 & Lines 16-17 & Lines 29-Page 2, Lines 1-2 discloses teachings as well as the motivation for maintaining the PDN type after a handover and as such, one of ordinary skill in the art would clearly recognize and find obvious that the combination of the teachings of S2-177739 in view of S2-177673 together as a whole does disclose the applicant’s argued limitations of “maintaining in a storage unit the packet data network PDN type of a PDN connection in an evolved packet system EPS after a handover form the EPS to a 5GS”.




Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 of Copending Application 16/765,410.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 1 and claim 3, The copending application 16/765,410 discloses:
A User Equipment (UE) comprising: a controller, wherein the controller establishes, in an Evolved Packet System (EPS), a Packet Data Network (PDN) connection of which PDN type is non-IP, and configures a PDU session type to Ethernet (trade name) or Unstructured at a time of a handover (The copending application 16/765,410 claim 2 recites “A User Equipment (UE) comprising: a storage unit; and a controller, wherein in a case that communication is performed in a 5G System (5GS) using a Protocol Data Unit (PDU) session of which PDU session type is Ethernet (trade name) or Unstructured, at a time when the UE moves from the 5GS to an Evolved Packet System (EPS), the controller sets a Packet Data Network (PDN) type to non-IP, the storage unit continuously stores a relation between the PDU session type and the PDN type even after the UE moves to the EPS”).
The copending application claim discloses a handover from a 5GS to an EPS but fails to explicitly disclose “a handover from the EPS to a 5G System (5GS)”.  However, one of ordinary skill in the art would recognize and find obvious that the methodologies implemented when the UE moves and performs a handover from 5GS to EPS can also be implemented when a UE moves from EPS to 5GS as the modification would only involve a simple substitution from one known element (i.e. handover from 5GS to an EPS) with another known element (i.e. handover from EPS to a 5GS) that yields the predictable results of performing a handover between various systems.
Regarding claim 2 and claims 4-6 of the instant application (see Copending Application 16/765,410 claim 2).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL document Ericsson “Handling of Ethernet and unstructured PDU session types when interworking with EPC (23.502)” SA WG2 Meeting #123, S2-177739, 23-27 October, 2017, Ljubljana, Slovenia herein after referenced as S2-177739 in view of NPL document Ericsson: “Handling of Ethernet and unstructured PDU session types when interworking with EPC (23.501)”, SA WG2 Meeting #123, S2-177673, 23-27 October, 2017, Ljubljana, Slovenia herein after referenced as S2-177673.



Regarding claim 1, S2-177739 discloses:
A User Equipment (UE) comprising: a controller, wherein the controller establishes, in an Evolved Packet System (EPS), a Packet Data Network (PDN) connection (S2-177739, Page 2, Lines 26-28 discloses PDN connection establishment in EPS and discloses how to establish an Ethernet session if the UE requests initial PDN connection establishment in EPS.  One of ordinary skill in the art would recognize that it is inherent for a complex device such as a UE to comprise a memory and processor in order to be able to perform the functionality of requesting an initial PDN connection).
of which PDN type is non-IP, and configures a PDU session type to Ethernet  or Unstructured at a time of a handover from the EPS to a 5G System (5GS), and the PDU session type is configured to a PDU session corresponding to the PDN connection (S2-177739, Page 8, Line 1 & Fig. 4.11.2.2.3-1 discloses an EPS to 5GS handover; S2-177739, Page 8, Lines 6-13 discloses towards the UE, the E-UTRAN commands handover to the NG-RAN and the UE determines the successfully handed over EPS bearers by correlating with the QFIs and Session IDs in the handover command and in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in the UE to PDU session type Ethernet, the PDU session type in 5GS in the UE’s SM context shall be set to Ethernet and in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in UE to PDU Session type Unstructured, the PDU session type in 5GS in the UE’s SM context shall be set to Unstructured).
(S2-177739, Page 8, Lines 10-13 discloses in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in the UE to PDU session type Ethernet, the PDU session type in 5GS in the UE’s SM context shall be set to Ethernet and in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in UE to PDU Session type Unstructured, the PDU session type in 5GS in the UE’s SM context shall be set to Unstructured (i.e. indicates obviousness of a storage unit storing UE’s context and local association information)).
S2-177739 discloses that a local association of a PDN type is stored in the UE but fails to explicitly disclose as to whether or not said PDN type is maintained in the storage unit after handover form EPS to 5GS and therefore fails to disclose “a storage unit configured to maintain the PDN type after the handover”.
In a related field of endeavor, S2-177673 discloses:
a storage unit configured to maintain the PDN type after the handover (S2-177673, Page 1, Lines 29-Page 2, Lines 1-2 discloses after the transfer to EPS (i.e. indicates obviousness of a handover from 5GS to EPS), the UE and the SMF shall maintain information about the PDU session type used in 5GS such as information indicating that the PDN connection with “non-IP” PDN type corresponds to PDU session type Ethernet or unstructured respectively and this is done to ensure that the appropriate PDU session type will be used if the UE transfers to 5GS (i.e. indicates obviousness of a handover from EPS to 5GS); S2-177673, Page 1, Lines 8-9 discloses this contribution proposes how to handle Ethernet and unstructured PDU session types when moving to EPS in interworking scenarios; S2-177673, Page 1, Lines 16-17 discloses in order to interwork with EPC, the UE that supports both 5GC and EPC NAS can operate in single registration mode or dual registration mode.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the PDU session type is maintained after handover is performed from 5GS to EPS or vice versa in order to ensure that the appropriate PDU session type is used).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of S2-177739 to incorporate the teachings of S2-177673 for the purpose of providing the system with a means to ensure that the appropriate PDU session type is used after handover (S2-177673, Page 1, Lines 29-Page 2, Lines 1-2).
Regarding claim 3, S2-177739 discloses:
A communication control method for a User Equipment (UE), the communication control method comprising: establishing, in an Evolved Packet System (EPS), a Packet Data Network (PDN) connection (S2-177739, Page 2, Lines 26-28 discloses PDN connection establishment in EPS and discloses how to establish an Ethernet session if the UE requests initial PDN connection establishment in EPS.  One of ordinary skill in the art would recognize that it is inherent for a complex device such as a UE to comprise a memory and processor in order to be able to perform the functionality of requesting an initial PDN connection).
(S2-177739, Page 8, Line 1 & Fig. 4.11.2.2.3-1 discloses an EPS to 5GS handover; S2-177739, Page 8, Lines 6-13 discloses towards the UE, the E-UTRAN commands handover to the NG-RAN and the UE determines the successfully handed over EPS bearers by correlating with the QFIs and Session IDs in the handover command and in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in the UE to PDU session type Ethernet, the PDU session type in 5GS in the UE’s SM context shall be set to Ethernet and in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in UE to PDU Session type Unstructured, the PDU session type in 5GS in the UE’s SM context shall be set to Unstructured).
and (S2-177739, Page 8, Lines 10-13 discloses in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in the UE to PDU session type Ethernet, the PDU session type in 5GS in the UE’s SM context shall be set to Ethernet and in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in UE to PDU Session type Unstructured, the PDU session type in 5GS in the UE’s SM context shall be set to Unstructured (i.e. indicates obviousness of a storage unit storing UE’s context and local association information)).
“and continuously storing the PDN type such that the PDN type is maintained after the handover”.
In a related field of endeavor, S2-177673 discloses:
and continuously storing the PDN type such that the PDN type is maintained after the handover (S2-177673, Page 1, Lines 29-Page 2, Lines 1-2 discloses after the transfer to EPS (i.e. indicates obviousness of a handover from 5GS to EPS), the UE and the SMF shall maintain information about the PDU session type used in 5GS such as information indicating that the PDN connection with “non-IP” PDN type corresponds to PDU session type Ethernet or unstructured respectively and this is done to ensure that the appropriate PDU session type will be used if the UE transfers to 5GS (i.e. indicates obviousness of a handover from EPS to 5GS); S2-177673, Page 1, Lines 8-9 discloses this contribution proposes how to handle Ethernet and unstructured PDU session types when moving to EPS in interworking scenarios; S2-177673, Page 1, Lines 16-17 discloses in order to interwork with EPC, the UE that supports both 5GC and EPC NAS can operate in single registration mode or dual registration mode.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the PDU session type is maintained after handover is performed from 5GS to EPS or vice versa in order to ensure that the appropriate PDU session type is used).
.


Claim 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL document Ericsson “Handling of Ethernet and unstructured PDU session types when interworking with EPC (23.502)” SA WG2 Meeting #123, S2-177739, 23-27 October, 2017, Ljubljana, Slovenia herein after referenced as S2-177739 in view of NPL document Ericsson: “Handling of Ethernet and unstructured PDU session types when interworking with EPC (23.501)”, SA WG2 Meeting #123, S2-177673, 23-27 October, 2017, Ljubljana, Slovenia herein after referenced as S2-177673 and further in view of Wang et al. (US Patent Publication 2016/0080981 herein after referenced as Wang).

Regarding claim 2, S2-177739 in view of S2-177673 discloses:
The UE according to claim 1, wherein the storage unit is configured to allow information of the PDN type (S2-177739, Page 8, Lines 10-13 discloses in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in the UE to PDU session type Ethernet, the PDU session type in 5GS in the UE’s SM context shall be set to Ethernet and in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in UE to PDU Session type Unstructured, the PDU session type in 5GS in the UE’s SM context shall be set to Unstructured; S2-177673, Page 1, Lines 29-Page 2, Lines 1-2 discloses after the transfer to EPS, the UE and the SMF shall maintain information about the PDU session type used in 5GS such as information indicating that the PDN connection with “non-IP” PDN type corresponds to PDU session type Ethernet or unstructured respectively and this is done to ensure that the appropriate PDU session type will be used if the UE transfers to 5GS).
S2-177739 in view of S2-177673 discloses maintaining information about the PDU session after a handover from EPS to 5GS but fails to explicitly disclose that said information is released and deleted and therefore fails to disclose “wherein the storage unit is configured to allow information of the PDN type to be deleted from the storage unit in a case that the PDU session corresponding to the PDN connection is released after the handover”.
In a related field of endeavor, Wang discloses:
wherein the storage unit is configured to allow information of the PDN type to be deleted from the storage unit in a case that the PDU session corresponding to the PDN connection is released after the handover (Wang, [0010] discloses when performing handover from a first RAT being 3GPP to a second non-3GPP RAT in the form of for instance WiFi, by maintaining the PDN context of the PDN connection established over LTE for a time period, which time period may be predetermined or alternatively set on the fly and releasing the PDN connection context at expiry of the time period, a great deal of signaling in the LTE network is avoided when subsequently handing over the mobile terminal from WiFi back to LTE, in the case the handover is undertaken before expiry of said period and latency is greatly reduced; Wang, [0048] discloses the PDN connection context remains until the guard timer expires and upon guard timer expiry, notifies to release the current PDN context for the UE and the session is thus deleted and the PDN connection context is released; Wang, [0036] discloses the method at a network node is performed by a processing unit 115 embodied in the form of one or more microprocessors arranged to execute a computer program downloaded to a suitable storage medium and the processing unit 115 and the storage medium are included in the UE 101).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of S2-177739 in view of S2-177673 to incorporate the teachings of Wang for the purpose of providing the system with a means to avoid a great amount of signaling and reduce latency (Wang, [0010]) and to further delete the information when no longer needed (Wang, [0048]), thereby conserving network resources.
Regarding claim 4, S2-177739 in view of S2-177673 discloses:
The communication control method for the UE according to claim 3, the communication control method further comprising: (S2-177739, Page 8, Lines 10-13 discloses in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in the UE to PDU session type Ethernet, the PDU session type in 5GS in the UE’s SM context shall be set to Ethernet and in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in UE to PDU Session type Unstructured, the PDU session type in 5GS in the UE’s SM context shall be set to Unstructured; S2-177673, Page 1, Lines 29-Page 2, Lines 1-2 discloses after the transfer to EPS, the UE and the SMF shall maintain information about the PDU session type used in 5GS such as information indicating that the PDN connection with “non-IP” PDN type corresponds to PDU session type Ethernet or unstructured respectively and this is done to ensure that the appropriate PDU session type will be used if the UE transfers to 5GS).
S2-177739 in view of S2-177673 discloses maintaining information about the PDU session after a handover from EPS to 5GS but fails to explicitly disclose that said information is released and deleted and therefore fails to disclose “deleting information of the PDN type in a case that the PDU session corresponding to the PDN connection is released after the handover”.
In a related field of endeavor, Wang discloses:
deleting information of the PDN type in a case that the PDU session corresponding to the PDN connection is released after the handover (Wang, [0010] discloses when performing handover from a first RAT being 3GPP to a second non-3GPP RAT in the form of for instance WiFi, by maintaining the PDN context of the PDN connection established over LTE for a time period, which time period may be predetermined or alternatively set on the fly and releasing the PDN connection context at expiry of the time period, a great deal of signaling in the LTE network is avoided when subsequently handing over the mobile terminal from WiFi back to LTE, in the case the handover is undertaken before expiry of said period and latency is greatly reduced; Wang, [0048] discloses the PDN connection context remains until the guard timer expires and upon guard timer expiry, notifies to release the current PDN context for the UE and the session is thus deleted and the PDN connection context is released; Wang, [0036] discloses the method at a network node is performed by a processing unit 115 embodied in the form of one or more microprocessors arranged to execute a computer program downloaded to a suitable storage medium and the processing unit 115 and the storage medium are included in the UE 101).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of S2-177739 in view of S2-177673 to incorporate the teachings of Wang for the purpose of providing the system with a means to avoid a great amount of signaling and reduce latency (Wang, [0010]) and to further delete the information when no longer needed (Wang, [0048]), thereby conserving network resources.
Regarding claim 5, S2-177739 in view of S2-177673 discloses:
The communication control method for the UE according to claim 3, the communication control method further comprising: (S2-177739, Page 8, Lines 10-13 discloses in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in the UE to PDU session type Ethernet, the PDU session type in 5GS in the UE’s SM context shall be set to Ethernet and in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in UE to PDU Session type Unstructured, the PDU session type in 5GS in the UE’s SM context shall be set to Unstructured; S2-177673, Page 1, Lines 29-Page 2, Lines 1-2 discloses after the transfer to EPS, the UE and the SMF shall maintain information about the PDU session type used in 5GS such as information indicating that the PDN connection with “non-IP” PDN type corresponds to PDU session type Ethernet or unstructured respectively and this is done to ensure that the appropriate PDU session type will be used if the UE transfers to 5GS).
S2-177739 in view of S2-177673 discloses maintaining information about the PDU session after a handover from EPS to 5GS but fails to explicitly disclose that said information is released and deleted and therefore fails to disclose “deleting information of the PDN type in a case that a prescribed period of time elapses after the handover”.
In a related field of endeavor, Wang discloses:
deleting information of the PDN type in a case that a prescribed period of time elapses after the handover (Wang, [0010] discloses when performing handover from a first RAT being 3GPP to a second non-3GPP RAT in the form of for instance WiFi, by maintaining the PDN context of the PDN connection established over LTE for a time period, which time period may be predetermined or alternatively set on the fly and releasing the PDN connection context at expiry of the time period, a great deal of signaling in the LTE network is avoided when subsequently handing over the mobile terminal from WiFi back to LTE, in the case the handover is undertaken before expiry of said period and latency is greatly reduced; Wang, [0048] discloses the PDN connection context remains until the guard timer expires and upon guard timer expiry, notifies to release the current PDN context for the UE and the session is thus deleted and the PDN connection context is released; Wang, [0036] discloses the method at a network node is performed by a processing unit 115 embodied in the form of one or more microprocessors arranged to execute a computer program downloaded to a suitable storage medium and the processing unit 115 and the storage medium are included in the UE 101).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of S2-177739 in view of S2-177673 to incorporate the teachings of Wang for the purpose of providing the system with a means to avoid a great amount of signaling and reduce latency (Wang, [0010]) and to further delete the information when no longer needed (Wang, [0048]), thereby conserving network resources.
Regarding claim 6, S2-177739 in view of S2-177673 discloses:
The UE according to claim 1, wherein the storage unit is configured to allow information (S2-177739, Page 8, Lines 10-13 discloses in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in the UE to PDU session type Ethernet, the PDU session type in 5GS in the UE’s SM context shall be set to Ethernet and in case the PDN type of a PDN connection in EPS is non-IP and is locally associated in UE to PDU Session type Unstructured, the PDU session type in 5GS in the UE’s SM context shall be set to Unstructured; S2-177673, Page 1, Lines 29-Page 2, Lines 1-2 discloses after the transfer to EPS, the UE and the SMF shall maintain information about the PDU session type used in 5GS such as information indicating that the PDN connection with “non-IP” PDN type corresponds to PDU session type Ethernet or unstructured respectively and this is done to ensure that the appropriate PDU session type will be used if the UE transfers to 5GS).
S2-177739 in view of S2-177673 discloses maintaining information about the PDU session after a handover from EPS to 5GS but fails to explicitly disclose that said information is released and deleted and therefore fails to disclose “wherein the storage unit is configured to allow information of the PDN type to be deleted from the storage unit in a case that a prescribed period of time elapses after the handover”.
In a related field of endeavor, Wang discloses:
wherein the storage unit is configured to allow information of the PDN type to be deleted from the storage unit in a case that a prescribed period of time elapses after the handover (Wang, [0010] discloses when performing handover from a first RAT being 3GPP to a second non-3GPP RAT in the form of for instance WiFi, by maintaining the PDN context of the PDN connection established over LTE for a time period, which time period may be predetermined or alternatively set on the fly and releasing the PDN connection context at expiry of the time period, a great deal of signaling in the LTE network is avoided when subsequently handing over the mobile terminal from WiFi back to LTE, in the case the handover is undertaken before expiry of said period and latency is greatly reduced; Wang, [0048] discloses the PDN connection context remains until the guard timer expires and upon guard timer expiry, notifies to release the current PDN context for the UE and the session is thus deleted and the PDN connection context is released; Wang, [0036] discloses the method at a network node is performed by a processing unit 115 embodied in the form of one or more microprocessors arranged to execute a computer program downloaded to a suitable storage medium and the processing unit 115 and the storage medium are included in the UE 101).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of S2-177739 in view of S2-177673 to incorporate the teachings of Wang for the purpose of providing the system with a means to avoid a great amount of signaling and reduce latency (Wang, [0010]) and to further delete the information when no longer needed (Wang, [0048]), thereby conserving network resources.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645